Citation Nr: 1220382	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  07-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the right eye, to include papilledema (optic disc edema), pseudopapilledema, and pseudotumor cerebri only, with residuals of intermittent blurred vision and headaches.

2.  Entitlement to a rating in excess of 50 percent for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1996 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2010, the Board reopened the Veteran's claim for entitlement to service connection for a disorder of the right eye, and remanded that issue for additional development.  The Board further notes that the Veteran's evaluation for sleep apnea was increased to 50 percent in an October 2011 rating decision.


FINDINGS OF FACT

1.  A disorder of the right eye, to include papilledema (optic disc edema), pseudopapilledema, and pseudotumor cerebri only, with residuals of intermittent blurred vision and headaches, had its onset during the Veteran's period of active service.

2.  A signed Motion to Withdraw Appeal dated March 20, 2012, was received from the Veteran's representative prior to the promulgation of a decision by the Board, in which the Veteran expressed her desire to withdraw her appeal for entitlement to a rating in excess of 50 percent for sleep apnea.


CONCLUSIONS OF LAW

1.  A disorder of the right eye, to include papilledema (optic disc edema), pseudopapilledema, and pseudotumor cerebri only, with residuals of intermittent blurred vision and headaches, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a rating in excess of 50 percent for sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for service connection for a right eye disorder is granted herein, and the claim for an increased evaluation for sleep apnea has been withdrawn.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II. Service Connection

The Veteran, who served on active duty from August 1996 to August 2004, has claimed entitlement to service connection for a right eye disorder.  She contends that her current diagnoses of papilledema (optic disc edema), pseudopapilledema, and pseudotumor cerebri are causally-related to her period of active service.  

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service if it first manifests during service or, if it preexisted service, progresses at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  Therefore, if any current eye disorder is found to be congenital, it is important to determine whether the disorder is a disease or a defect.

Turning to the question of in-service disease or injury, the Board notes that the Veteran's October 1995 enlistment examination did not demonstrate any history of, or a current diagnosis of, any ophthalmologic disorder.  A September 1996 eye examination was normal, as was a July 1998 Readiness Examination.  Her five-year physical, conducted in March 2002, was also silent as to any complaints or diagnosis of an eye disorder.  The Veteran requested an eye examination in May 2002, at which time she complained of blurred vision and finding it hard to focus when working with her computer.  In June 2002, a treatment report noted eye strain when working too close to her computer.  A November 2002 Routine Physical indicated that her eyes were normal.  In April 2003, during a routine eye examination, the Veteran complained of blurred vision.  Later that month, it was noted that her optic nerve was swollen, and that the Veteran complained of a headache behind her right eye.  On separation from active service in May 2004, although eyes were normal on examination, increased nerve size was noted, right eye, with recurrent pain.

Post service, a July 2004 VA examination report provided a diagnosis of optic nerve fullness, right greater than the left, and determined that the disorder was congenital in nature.  There was no evidence of optic neuropathy at that time, though the examiner did not rule out such an occurrence.

Private treatment reports indicate that glaucoma was suspected in January 2005.  Later reports document treatment for bilateral disc edema, pseudotumor cerebri, and an associated headache disorder.  An August 2011 VA outpatient report noted a history of intracranial hypertension with papilledema, right greater than the left.

The Veteran was afforded an additional VA examination in January 2011.  The examiner diagnosed the Veteran with a history of pseudotumor cerebri with pseudopapilledema, and opined that it was less likely than not caused by or a result of an in-service injury or event.  In support of that opinion, the examiner stated that her eye complaints began around 1994, and that she had received treatment since that time.  It was also noted that this condition was congenital in nature, with a wide variety of clinical presentations possible.  The examiner remarked that it was highly unlikely that any trauma or injury, neither of which were mentioned in the Veteran's history, would cause this problem.

Following a review of this opinion, the Board notes first that the Veteran adamantly denied any report of eye difficulties beginning in 1994.  In a November 2011 statement, she insisted that the January 2011 VA examiner was never advised of any ocular symptoms prior to her period of active service.  She also maintained that her private providers never informed her that any of her diagnosed disorders were congenital in nature.  

In a March 2012 Brief, the Veteran's representative argued that her disorder began in 2003 during her period of active service, and that the cause of pseudotumor cerebri is unknown.  It was noted that oral contraceptives have been linked to this disorder, and that the Veteran was prescribed birth control during her period of active duty.
Although the January 2011 VA medical opinion found that it was less likely than not that a current right eye disorder was etiologically-related to service, the opinion was ultimately negative due to the congenital nature of her diagnosed disorders.  However, as noted above, a congenital disease can be incurred or aggravated in service if it first manifests during service.  While the VA examiner failed to make a specific determination as to whether the Veteran's current diagnoses were classified as congenital diseases or congenital defects, it is clear from the record that manifestations of her right eye disorders have improved and deteriorated throughout the course of this appeal.  Specifically, an August 2006 private report noted that optic disc edema had resolved, a November 2006 private report indicated that pseudotumor cerebri had improved with medication, and no swelling of the optic nerve was noted at the time of the January 2011 VA examination.  Therefore, by definition, these disorders are not congenital defects under VA regulations and must be treated as congenital diseases.

Turning to lay evidence now of record, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).
Here, the Veteran is competent to report in-service symptomatology, such as blurred vision, eye pain, and headaches, from her period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence in this case is deemed credible, as her reports of eye pain, to include the initial manifestation thereof, are consistent with the evidence of record.  Specifically, there is no evidence that any ocular disorder was diagnosed or treated prior to service, and the initial report of right eye symptomatology took place during her period of active duty.  

Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage; see also Hickson (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms, which were first reported during service, and her current ocular diagnoses.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In fact, in the only medical opinion of record, the January 2011 VA examiner found that the Veteran's disorders were not likely related to her military service.  However, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity - such as blurred vision, eye pain, and headaches. 

Although the January 2011 VA examiner did not relate the Veteran's eye disorders to her in-service reports of blurred vision, eye pain, and headaches, this examination report and opinion was deficient because it did not take into consideration the improvement and deterioration of her disorders which were diagnosed as congenital in nature.  While VA could undertake additional development to clarify this point, based on the Veteran's recent assertions that her manifestations did not begin until 2003, that these manifestations have continued from her period of service to the present, the inherently subjective nature of ocular pain and headaches, the absence of evidence of any ophthalmologic symptoms prior to service, and the improvement of ocular disorders with treatment, the Board affords the Veteran all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against her right eye claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Therefore, the evidence of record is in relative equipoise, and the Veteran's claim for entitlement to service connection for a disorder of the right eye, to include papilledema (optic disc edema), pseudopapilledema, and pseudotumor cerebri only, with residuals of intermittent blurred vision and headaches, is granted.  The Board notes, however, that although the Veteran may carry a current diagnosis of glaucoma, there is no evidence of record that this disorder may be linked to service, nor has such a theory been put forth by the Veteran or her representative, and therefore the grant of service connection pertains only to those disorders specifically enumerated: papilledema (optic disc edema), pseudopapilledema, and pseudotumor cerebri, with residuals of intermittent blurred vision and headaches.



III. Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).  A signed Motion to Withdraw Appeal dated March 20, 2012, was received from the Veteran's representative, in which the Veteran expressed her desire to withdraw her appeal for entitlement to a rating in excess of 50 percent for sleep apnea.  Hence, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review such claim and it is dismissed.


ORDER

Entitlement to service connection for a disorder of the right eye, to include pseudotumor cerebri and pseudopapilledema only, with residuals of intermittent blurred vision and headaches, is granted, subject to the laws and regulations governing the award of monetary benefits.

The issue of entitlement to a rating in excess of 50 percent for sleep apnea is dismissed.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


